Citation Nr: 9935809
Decision Date: 12/23/99	Archive Date: 02/08/00

DOCKET NO. 96-13 273               DATE DEC 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for residuals of
epicondylitis, right elbow.

2. Determination of an initial rating for residuals of excision of
a ganglion cyst, left wrist, evaluated as noncompensably disabling.

3. Determination of an initial rating for chronic lumbar strain,
evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from March 1974 to March 1994.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Indianapolis, Indiana, which denied
the veteran's claims on appeal.

FINDINGS OF FACT

1. The veteran is not shown by competent medical evidence to have
a right elbow disorder.

2. Residuals of excision of a ganglion cyst, left wrist, are
manifested by no limitation of motion of the wrist, and no swelling
or deformity.

3. Chronic lumbar strain is manifested by occasional muscle spasm
on extreme forward bending, with no evidence of loss of lateral
spine motion, unilateral, in a standing position, and by moderate
limitation of motion, with pain.

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection for a
right elbow disorder is not well grounded. 38 U.S.C.A. 5107(a).

2. The schedular criteria for a compensable evaluation for
residuals of excision of a ganglion cyst, left wrist, have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.118,
Diagnostic Code 7805 (1999).

- 2 -

3. The schedular criteria for an evaluation in excess of 20 percent
for chronic lumbar strain have not been met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 4.40, 4.45, 4.59, 4.71a, Diagnostic Code
5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that she currently suffers from a
disorder of the right elbow, and that this was incurred in service.
In addition, she contends that neither the current noncompensable
evaluation for residuals of excision of a ganglion cyst, left
wrist, nor the current 20 percent evaluation for chronic lumbar
strain, accurately reflect the severity of her disabilities.

1. Service Connection for Right Elbow

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty or
for aggravation of a preexisting injury or disease contracted in
line of duty. 38 U.S.C.A. 1110, 1131 (West 1991). Regulations also
provide that service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1999).

Before reaching the merits of the veteran's claim, the threshold
question which must be answered in this case is whether the veteran
has presented a well grounded claim for service connection. A well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation. In this regard, the veteran
has "the burden of submitting evidence sufficient to justify a.
belief by a fair and impartial individual that the claim is well
grounded." 38 U.S.C.A. 5107(a); Grivois v. Brown, 6 Vet. App. 136,
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If the
evidence presented by the veteran fails to meet this threshold

- 3 -

level of sufficiency, no further legal analysis need be made as to
the merits of the claim. Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be competent
evidence of current disability (established by medical diagnosis);
evidence of incurrence or aggravation of a disease or injury in
service (established by medical, or in some cases lay, evidence);
and competent evidence of a nexus between the inservice injury or
disease and the current disability (established by medical
evidence). See generally Epps v. Gober, 126 F.3 d 1464 (Fed. Cir.
1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted in September 1993 that the veteran
sought treatment for a three week history of right elbow pain. The
assessment was tendonitis. The following month, the veteran
complained that the pain was a lot worse. The assessment was tennis
elbow, and a splint was applied and painkillers were prescribed.
The veteran reported a history of right elbow pain and swelling,
diagnosed as tennis elbow, at her separation examination. The
examination report, however, indicated no abnormality of the upper
extremities.

A May 1994 VA examination report noted that the veteran complained
of constant right elbow pain. The examiner found no musculoskeletal
abnormalities, however, and the diagnosis was history of right
tennis elbow. A July 1995 VA examination report indicated that the
veteran had no current complaints of pain, limited motion, or
neurological deficit. The examiner's diagnosis was right elbow
epicondylitis, resolved.

Following a careful review of all the evidence in this case, the
Board finds that the veteran has not met all three requirements for
a well grounded claim. As there is no evidence of a current
disability and the veteran's right elbow disorder has resolved, the
veteran's claim is not well grounded and must be denied.
Furthermore, the Board is unaware of any information in this matter
that would put the VA on notice that any additional relevant
evidence may exist, which, if obtained would well

- 4 -

ground the veteran's claim. See generally McKnight v. Gober, 131
F.3d 1483 (Fed. Cir. 1997).

II. Increased Evaluations

Service connection for residuals of a ganglion cyst, left wrist,
and for chronic lumbar strain, was granted by the RO in August
1994. Both disabilities were assigned non-compensable evaluations,
effective April 1994. The veteran is appealing the original
assignment of disability evaluations following an award of service
connection, and, as such, her claims for increased evaluations are
well-grounded. 38 U.S.C.A. 5107(a); Shipwash v. Brown, 8 Vet. App.
218, 224 (1995). Moreover, an appeal from the initial assignment of
a disability rating requires consideration of the entire time
period involved and contemplates staged ratings, where warranted.
Fenderson v. West, 12 Vet. App. 119 (1999). After reviewing the
record, the Board finds that no further action is necessary to meet
the duty to assist the veteran with the development of evidence in
connection with her claims. 38 U.S.C.A. 5107(a).

A. Ganglion Cyst, Left Wrist

The rating decision granting service connection for residuals of a
ganglion cyst, left wrist, was based on service medical records and
a May 1994 VA examination report. Service medical records noted
that the veteran received aspiration of a ganglion cyst of the left
wrist in 1991, with recurrence of the cyst a few months later.
There was no indication of a ganglion cyst in the left wrist noted
in her separation examination report.

The May 1994 VA examination report noted that the veteran
complained of pain in the left wrist, on and off. She gave a
history of having had a ganglion cyst treated by puncture with a
needle. The examiner noted no current diseases or injuries of the
musculoskeletal system, no functional effects, and normal
neurological findings. The diagnosis was status post ganglion
(left) wrist.

- 5 -

The veteran received another examination in September 1994. The
examiner noted that the veteran gave a history of having had a cyst
on the dorsum aspect of the left wrist aspirated in 1992. The
report further noted that veteran complained of pain and weakness
in the right [sic] wrist since 1992. The examiner stated that there
was tenderness in the right [sic] wrist on flexion and extension.
There was no swelling or deformity, and no limitation of motion of
either wrist. The diagnoses were possible degenerative joint
disease, right wrist, and 1992 cyst (aspirated - needle) (left)
dorsum wrist. X-rays of both wrists were interpreted as being
normal.

Disability evaluations are based on the comparison of clinical
findings with the relevant schedular criteria. 38 U.S.C.A. 1155.
Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise the lower rating will be assigned. 38 C.F.R. 4.7
(1999). When a condition that is not listed in the VA Schedule for
Rating Disabilities is encountered, VA may rate under a closely
related disease or injury in which not only the functions affected
but the anatomical localization and symptomatology are closely
analogous. 38 C.F.R. 4.20 (1999). Where the schedule does not
provide a noncompensable evaluation, such an evaluation shall be
assigned when the requirements for a compensable evaluation are not
met. 38 C.F.R. 4.31 (1999).

The veteran's left wrist disability was initially rated under 38
C.F.R. 4.118, Diagnostic Code (DC) 7819, which relates to new
growths, benign, skin. Disabilities rated under this DC are to be
rated as scars, disfigurement, etc. During the course of this
appeal, the RO, in October 1995, changed the diagnostic code under
which the veteran's disability was evaluated, to DC 7805. Under
this DC, scars, other, are to be rated on the limitation of
function of the part affected. Under 38 C.F.R. 4.71a, DC 5215,
limitation of motion of the wrist warrants a 10 percent evaluation
for dorsiflexion to less than 15 degrees, or for palmar flexion
limited in line with the forearm.

6 -

The Board notes that other diagnostic codes under 38 C.F.R. 4.118
relate to disfiguring scars of the head, face or neck, scars due to
bums, and scars that are painful or prone to ulceration, none of
which apply to the present care. The Board is satisfied that the
criteria under DC 7805 are the most closely analogous to the
anatomical localization, the symptomatology, and the functions
affected, by the veteran's left wrist disability.

Following a careful review of the evidence, the Board finds that
the preponderance of the evidence in this case is against a
compensable evaluation for the veteran's left wrist disorder. The
medical evidence indicates that there is no limitation of motion of
the wrist, as well as no swelling or deformity. A compensable
evaluation, therefore, is not warranted under DC 5215, and by
extension, under DC 7805. In reaching this decision, the Board
considered the provisions of 38 C.F.R. 4.40, and 4.45 (1999), and
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). However, while
the veteran complains of pain and weakness in the non-
service-connected right wrist, there have been no complaints of
pain in the left wrist. The provisions of 38 C.F.R. 4.40, and 4.45,
and DeLuca, 8 Vet. App. at 205-206 are, therefore, not for
application.

B. Chronic Lumbar Strain

The August 1994 rating decision that granted service connection for
chronic lumbar strain and assigned a noncompensable evaluation, was
based, in part, on service medical records that reported findings
of paraspinal muscle spasm and low back strain, with no findings
provided on the separation examination report. In addition, a May
1994, VA examination report noted that the veteran complained of
constant low back pain, but no musculoskeletal diseases, injuries,
or functional effects were indicated. The examiner's diagnosis was
chronic lumbosacral spine problems, by history.

The veteran was reexamined by VA in January 1995. The examination
report noted that the veteran complained of pain on motion, and
limitation of flexion. The

- 7 -

veteran was unable to touch her toes, and there was muscle spasm in
the lumbar area. Flexion was to 90 degrees, extension, lateral
flexion, and rotation were described as being within normal limits,
with pain on motion. There were no postural abnormalities, no fixed
deformity, and no evidence of neurological involvement. X-rays were
taken and the radiologist's impression was that "mild degenerative
changes of the lower lumbar spine cannot be ruled out." The
diagnosis was degenerative joint disease, back.

Based on the results of this examination, the RO, in April 1995,
increased the evaluation for chronic lumbar strain to 10 percent,
effective April 1994.

The report from another VA examination, in July 1995, noted that
the veteran complained of increasing pain in her low back, with
spasm, and occasional pain in the right buttock, described as
"insignificant." She denied numbness or tingling in the buttocks or
lower extremities. In the lower extremities, strength was 5/5, and
sensation was intact to light touch. There was no clonus, straight
lei, raise testing was negative bilaterally, reflexes were 2+ in
the patellar and Achilles, bilaterally, flexion was to 60 degrees,
extension was to 10 degrees, and lateral flexion was to 15 degrees,
bilaterally. X-rays revealed a vacuum disk at the L5-S1 level. The
diagnosis was chronic low back pain, with no evidence of neurologic
deficit or radiculopathy.

Based on the results of this examination, the RO, in September
1995, increased the evaluation for chronic lumbar strain to 20
percent, effective April 1994.

Private treatment records, from November 1995 to June 1996, were
received from The Spine Institute, of Carmel, Indiana. A November
1995 entry noted that the veteran reported doing "fairly well"
until a few days earlier when she "stepped wrong and threw her back
out again." She complained of "some pain" just above the right hip
on the back, but denied numbness, tingling, or pain in the legs.
She was described as being "obviously uncomfortable, but no limp,"
and she had tenderness to the right of the L3 and L4 region, with
intensified pain with full

- 8 -

extension of the right leg. There was no sciatic tenderness, and
she had good extensor hallucis longus strength. Patellar reflexes
were 1+. X-rays indicated moderate degenerative disc disease at L5-
S1 with minimal hypertrophic changes.

Private treatment records from April 1996 contained complaints of
a. history of back pain, beginning in the early 1980's, with
periodic attacks of pain lasting a few days. The veteran stated
that the most recent episode, however, lasted two weeks, and that,
in addition to back pain, she had pain down into the buttock and
thigh. She indicated to her physician that the rest of the time the
pain was a constant low level of discomfort "that she can deal
with." Sensation and strength were noted to be intact, she had good
bladder and bowel control, there was normal lordosis, no scoliosis
or kyphosis, no "pain behavior", her gait was normal, she was able
to rise to a standing position unassisted and without difficulty,
and she demonstrated "no weakness" when heel-to-toe walking.

The veteran had flexion to 32 degrees, extension was to 18 degrees,
and lateral flexion was to 20 degrees, bilaterally. All motions
were noted to elicit pain. The treating physician stated that the
veteran "does have degenerative disc disease at the L5-S1 level,"
but that there was no indication of spondylosis or
spondylolisthesis. The veteran received Magnetic Resonance Imaging
(MRI) scans of the spine that confirmed the presence of
degenerative disc disease at L4-L5 with mild narrowing. In
addition, there was evidence of focal disc herniation. In May 1996,
she had "little in the way of any significant leg pain," and she
rated her pain (presumably back pain) "as anywhere from 2 to 4 out
of 10 ... ; although it tends to be excruciating at times." There
were no other significant clinical findings. X-rays indicated that
the veteran had "a congenital wedge vertebrae, congenital kyphosis
with failure of formation."

The following week, the veteran was scheduled to receive an
epidural. She reported that her back pain had become significantly
worse over the past year, but denied any radicular symptoms. The
back was noted to be nontender to palpation, sensory and motor
functions were grossly intact to the lower extremities, and there
was

- 9 -

mildly positive straight leg raise sign present bilaterally. In
June 1996, the veteran indicated that the epidural had helped
reduce her back pain "75 percent." However, she had recently begun
physical therapy and this was making her feel worse again. She
reported minimal pain in the morning that abated with activity. She
indicated that she had had "no severe bout" of back pain in the
last two months.

The veteran was given another VA examination in December 1997. She
complained of pain, restricted largely to her lower back, although
she also occasionally had pain in the back of her left thigh. She
reported that her epidural injection had helped reduce the pain but
had not lasted, and that bending over and picking up objects "were
some of the more difficult things for her to do." She denied any
bowel or bladder dysfunction, or problems with weakness numbness,
tingling or pain radiating down into the legs.

There was no tenderness along the spinous processes, there was no
significant lumbar spasm in the paraspinous region, straight leg
raise testing was negative bilaterally, Babinski's test was
downward, there was negative clonus bilaterally, deep tendon
reflexes were 2+ at the knees bilaterally and 1+ at the ankles,
bilaterally, and motor strength was 5/5 in the muscles of the lower
extremities, bilaterally. The diagnosis was chronic lumbar strain.
The examiner stated "this is most likely secondary to dried out
degenerative disks. It is unlikely that this was due to her service
activity as a significant amount of the population develop dried
out degenerative disks as a normal aging process and this probably
would have been a problem that would have developed in this
individual as a natural course."

X-rays taken in December 1997 indicated mild narrowing of the L5/S1
level with an anterior vertebral body osteophyte consistent with
mild degenerative changes of the L5/S1 articulation, unchanged from
earlier X-rays.

Another VA examination was conducted in April 1998. The veteran
again denied numbness, tingling, or loss of bowel or bladder
control, but reported constant back pain, with sporadic flare-ups
every few months, lasting approximately a week. She

- 10 -

indicated that during such flare-ups, she could sometimes keep
working, but that on other occasions she would be bedridden. She
complained further of recent recurrence of left buttock pain. Her
gait was noted to be normal, and her back was nontender. Flexion
was to 60 degrees without pain, and to 80 degrees with pain,
extension was to 30 degrees, with pain at the extremes of motion,
rotation was to 60 degrees bilaterally without pain, and lateral
flexion was to 40 degrees (presumably bilaterally) without pain.

Seated straight leg raise sign was negative, motor strength in the
lower extremities was noted to be "strong" or "5/5," Achilles and
patellar tendon reflexes were brisk, without evidence of
spasticity, there was no clonus, and there was downward going
Babinski's bilaterally. The examiner concurred with the opinion
provided by the previous examiner that the veteran's pain "is
probably coming from a desiccated L5-S1 disc."

As noted above, disability evaluations are based on the comparison
c)f clinical findings with the relevant schedular criteria. 38
U.S.C.A. 1155. Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise the lower rating will
be assigned. 38 C.F.R. 4.7.

Under 38 C.F.R. 4.71a, DC 5295, a 40 percent evaluation is
warranted for severe lumbosacral strain, with listing of the whole
spine to the opposite side, positive Goldthwaite's sign, marked
limitation of forward bending in a standing position, loss of
lateral motion with osteo-arthritic changes, or narrowing or
irregularity of joint space, or some of the above with abnormal
mobility on forced motion. A 20 percent evaluation is warranted for
lumbosacral strain with muscle spasm on extreme forward bending,
loss of lateral spine motion, unilateral, in a standing position.

Following a careful review of all the evidence, the Board finds
that the preponderance of the evidence indicates that the veteran's
chronic lumbar strain is

- 11 - 

manifested by no more than lumbosacral strain with muscle spasm on
extreme forward bending, loss of lateral spine motion, unilateral,
in a standing position. In this regard, the Board notes that, while
there has been occasional evidence of muscle spasm with flexion,
there is no evidence of loss of lateral spine motion, unilateral,
in a standing position. On the contrary, the most recent
examination indicated that the veteran could bend laterally to 40
degrees, without pain. Therefore, the schedular criteria for an
evaluation in excess of 20 percent are not met.

Also for consideration is DC 5292. Under this code, a 40 percent
evaluation is warranted for severe limitation of motion of the
lumbar spine, and a 20 percent evaluation is warranted for moderate
limitation of motion. The Board finds that the preponderance of the
evidence indicates that the disability picture due to chronic
lumbar strain more closely approximates moderate limitation of
motion than it approximates severe limitation of motion. While the
private treatment records noted in April 1996 that flexion was
limited to 32 degrees, extension was to 18 degrees, and lateral
flexion was to 20 degrees, and that all movements elicited pain,
two evaluations conducted before, and one after, April 1996,
revealed much greater ranges of motion. The evidence therefore
indicates that the limitation shown in April 1996 was only
temporary. Furthermore, the Board notes, there is no medical
opinion of record that describes the veteran's limitation of motion
as severe. Accordingly, a higher evaluation under DC 5292 is not
warranted.

In reaching this decision, the Board considered the provisions of
38 C.F.R. 4.40, 4.45, and 4.59 (1999), and DeLuca v. Brown, 8 Vet.
App. 202, 205-206 (1995). The Board notes, however, that separate
VA examiners, in December 1997 and April 1998, both opined that the
veteran's complaints of pain were clue to a desiccated degenerative
disk at L5-S1, and the December 1997 examiner opined that it was
"unlikely" that this was related to the veteran's service-connected
disability but instead was a function of the normal aging process.
There is no medical opinion of record to contradict this. Even
assuming, however, that contrary to the VA examiner's opinion, all
of the veteran's complaints of pain, and pain on

- 12 -

motion, are attributable to her service-connected chronic lumbar
strain, the degree of impairment due to pain is insufficient to
warrant a higher evaluation. Despite the limitation of flexion with
pain noted in April 1996, the evidence indicates that such
impairment was temporary, as medical findings both before and after
this date showed greater ranges of motion, even with pain taken
into account.

As the VA examiner opined in December 1997 that it was "unlikely'
that the veteran's degenerative disk at L5-S1 was related to the
veteran's service-connected disability and instead was a function
of the normal aging process, DC 5293, which relates to
intervertebral disc syndrome, is not for application.

C. Conclusion

The preponderance of the evidence indicates that the veteran's left
wrist disorder is noncompensably disabling, and that an evaluation
in excess of 20 percent is not warranted for chronic lumbar strain.
In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the appellant's claims, the doctrine is not for
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 13 -

ORDER

Entitlement to service connection for residuals of epicondylitis,
right, elbow, is denied.

A compensable evaluation for residuals of excision of a ganglion
cyst, left wrist, is denied.

An evaluation in excess of 20 percent for chronic lumbar strain is
denied.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

- 14 -



